Name: 2011/12/EU: Commission Decision of 12Ã January 2011 amending Decision 2007/134/EC establishing the European Research Council
 Type: Decision
 Subject Matter: research and intellectual property;  technology and technical regulations;  European construction;  European organisations
 Date Published: 2011-01-13

 13.1.2011 EN Official Journal of the European Union L 9/5 COMMISSION DECISION of 12 January 2011 amending Decision 2007/134/EC establishing the European Research Council (2011/12/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 1982/2006/EC of the European Parliament and the Council of 18 December 2006 concerning the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007 to 2013) (1) and in particular Articles 2 and 3 thereof, Having regard to Council Decision 2006/972/EC of 19 December 2006 concerning the Specific Programme: Ideas implementing the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007 to 2013) (2) and in particular Article 4(2) and (3) thereof, Whereas: (1) The European Research Council (ERC) was established by Commission Decision 2007/134/EC (3). (2) According to the Specific Programme Ideas, an independent review was carried out of the ERCs structures and mechanisms, against the criteria of scientific excellence, autonomy, efficiency and transparency and with the full involvement of the Scientific Council. The Review Panel suggested a number of adjustments in order to ensure a more effective European Research Council and a coherent presentation of the ERCs activities to stakeholders. (3) On the basis of the review and the ambition to make the ERC fully sustainable, the Communication from the Commission to the Council and the European Parliament: The European Research Council  meeting the challenge of world class excellence (4), sets out the aims for the second phase of the ERCs development. It includes a number of specific actions to improve the ERCs operations to ensure the effective and efficient implementation of the Ideas Specific Programme. (4) In accordance with that Communication, it is necessary to ensure a single clear and transparent vision and seamless liaison between the ERCs strategy and operational implementation, reflecting the activities of both the European Research Council Executive Agency (ERCEA), established by Commission Decision 2008/37/EC (5) and the Scientific Council, and to develop and implement a coherent and integrated communication strategy. (5) In order to recognise the personal commitment of the members of the Scientific Council, and especially the Chairperson and Vice-Chairpersons, it is appropriate to introduce an honorarium for their attendance at the Scientific Council plenary meetings. The honorarium should reflect their responsibilities and be benchmarked against similar provisions in similar entities and Member States. It is also appropriate to provide for the financing of a standing Identification Committee for the identification of future Scientific Council members. (6) It is necessary to continue the arrangements for the local support to the Chairperson and the Vice-Chairpersons of the Scientific Council, using the Coordination and Support Action grant funding scheme of the Seventh Framework Programme. (7) The term of office of the founding members of the Scientific Council expires on 1 February 2011 and there is a need for the staged renewal of the Scientific Council, as provided for in Article 4(6) of Decision 2007/134/EC. The identification of new members was carried out by means of an independent Identification Committee and in accordance with the provisions of Article 4(4) of Decision 2007/134/EC, including a report to Parliament and Council. This Committee made recommendations for the staged renewal of the Scientific Council and these recommendations have been accepted. (8) Decision 2007/134/EC should therefore be amended accordingly, HAS DECIDED AS FOLLOWS: Article 1 Decision 2007/134/EC is amended as follows: 1. Article 1 is replaced by the following: Article 1 Establishment The European Research Council is hereby established for the period from 2 February 2007 to 31 December 2013 for the implementation of the Specific Programme Ideas . It shall be composed of a Scientific Council and the European Research Council Executive Agency as established by Commission Decision 2008/37/EC (6). 2. In Article 3 the following paragraph 3 is added: 3. The Scientific Council shall cooperate with the European Research Council Executive Agency to ensure coherent and efficient implementation of the Specific Programme Ideas  and close alignment of the scientific and administrative aspects of the ERCs operations. That cooperation shall include a coherent communication of the ERCs activities and the setting up of a common website covering the different aspects of the ERCs operations. 3. Article 4 is amended as follows: (a) paragraph 4 is replaced by the following: 4. Future members shall be appointed by the Commission based on the factors and criteria set out in Annex I and following an independent and transparent procedure for their identification, agreed with the Scientific Council, including a consultation of the scientific community and a report to the European Parliament and the Council. The appointment of future members shall be published in accordance with Regulation (EC) No 45/2001. For this purpose, a high level standing Identification Committee of independent experts may be set up as an expert group with honoraria paid under the operational budget of the Specific Programme Ideas .; (b) paragraph 9 is deleted. 4. Article 5 is amended as follows: (a) paragraph 4 is replaced by the following: 4. The Scientific Council shall be accountable to the Commission, maintain continuous close liaison with it and the European Research Council Executive Agency, and establish any necessary arrangements for this.; (b) paragraph 6 is replaced by the following: 6. The Commission shall provide information and assistance necessary for the work of the Scientific Council allowing it to operate under conditions of autonomy and independence. A Coordination and Support Action as referred to in Annex III to Decision No 1982/2006/EC may be used to provide local administrative or advisory support to the Chairperson and Vice-Chairpersons of the Scientific Council.; (c) the following paragraph 8 is added: 8. The Scientific Council is provided access to documents and data in possession of the European Research Council Executive Agency in accordance with the procedure set out in Annex III. 5. Article 6 is amended as follows: (a) paragraphs 3 and 4 are replaced by the following: 3. The Scientific Council shall adopt its rules of procedure which shall include detailed provisions for the elections referred to in paragraph 1 of this Article, as well as a code of conduct on confidentiality, potential conflict of interest, and processing of personal data in accordance with Regulation (EC) No 45/2001. 4. The Scientific Council shall meet in plenary up to five times a year as required by its work. A summary minute of the plenary meetings shall be published on the ERC website.; (b) the following paragraph 6 is added: 6. The Scientific Council may set up, from amongst its members, Standing Committees, Working Groups and other structures addressing specific tasks of the Scientific Council. 6. Article 8 is replaced by the following: Article 8 Honoraria and meeting expenses 1. The Scientific Council members shall be compensated for the tasks they perform by means of an honorarium for their attendance at Scientific Council plenary meetings. The honoraria and travel and subsistence expenses shall be charged to the operational budget allocated to the Specific Programme Ideas . The honoraria and related implementation rules are set out in Annex IV. 2. For other meetings than plenary meetings, the European Research Council Executive Agency shall reimburse travel expenses and, where appropriate, subsistence expenses of the members of the Scientific Council necessary for carrying out their activities, in accordance with the Commissions rules on the compensation of external experts (7). Subject to prior approval of the European Research Council Executive Agency, travel and subsistence expenses related to such other meetings, necessary for the conduct of the Scientific Councils work may be also covered. 7. Annex II is replaced as set out in the Annex to this Decision. 8. Annexes III and IV, as set out in the Annex to this Decision, are added. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 12 January 2011. For the Commission MÃ ¡ire GEOGHEGAN-QUINN Member of the Commission (1) OJ L 412, 30.12.2006, p. 1. (2) OJ L 400, 30.12.2006, p. 243. (3) OJ L 57, 24.2.2007, p. 14. (4) COM(2009) 552 final. (5) OJ L 9, 12.1.2008, p. 15. (6) OJ L 9, 12.1.2008, p. 15. (7) Commission Decision C(2007) 5858. ANNEX ANNEX II MEMBERS OF THE ERC SCIENTIFIC COUNCIL Name and Institute End of term of office Claudio BORDIGNON, San Raffaele Scientific Institute, Milan 1 February 2013 Nicholas CANNY, National University of Ireland, Galway 31 December 2013 Sierd A.P.L. CLOETINGH, Free University of Amsterdam 26 April 2013 Mathias DEWATRIPONT, UniversitÃ © Libre de Bruxelles 1 February 2013 Tomasz DIETL, Polish Academy of Sciences 31 December 2013 Daniel DOLEV, The Hebrew University of Jerusalem 31 December 2013 Carlos M. DUARTE, Spanish Council for Scientific Research, Majorca 26 April 2013 Daniel ESTEVE, CEA Saclay 31 December 2013 Pavel EXNER, Doppler Institute, Prague 31 December 2013 Hans-Joachim FREUND, Fritz-Haber-Institute, Berlin 1 February 2013 Timothy HUNT, London Research Institute 31 December 2013 Carl-Henrik HELDIN, Ludwig Institute for Cancer Research 31 December 2013 Norbert KROO, Hungarian Academy of Sciences 1 February 2013 Maria Teresa LAGO, University of Porto 1 February 2013 Henrietta L. MOORE, University of Cambridge 26 April 2013 Helga NOWOTNY, Wissenschaftszentrum, Wien 31 December 2013 Christiane NÃ SSLEIN-VOLHARD, Max-Planck-Institute for Developmental Biology, TÃ ¼bingen 1 February 2013 Alain PEYRAUBE, CNRS, Paris 31 December 2013 Jens ROSTRUP-NIELSEN, Haldor Topsoe A/S 1 February 2013 Mart SAARMA, University of Helsinki 31 December 2013 Anna TRAMONTANO, University of Rome La Sapienza 31 December 2013 Isabelle VERNOS, Centre RegulaciÃ ³ GenÃ ³mica, Barcelona 31 December 2013 ANNEX III ACCESS TO DOCUMENTS AND DATA Access to documents and data 1. In order to perform the tasks entrusted to it, the Scientific Council may request access to documents and to process data which are in possession of the European Research Council Executive Agency. 2. Beyond the material to which they have the right of access under the regime related to public access to documents (1), the European Research Council Executive Agency shall provide the Scientific Council with documents and data necessary for the performance of the tasks entrusted to the Scientific Council as long as this is done in compliance with and within the limits of the obligations on confidentiality, security and protection of personal data as provided by the European Union law. 3. The members of the Scientific Council shall use such documents and data only for the purposes and tasks for which they are provided and shall be bound by an obligation of confidentiality. 4. Appropriate organisational and technical measures to ensure the security and confidentiality of access and processing shall be set out, in order to prevent any unauthorised disclosure or access, accidental or unlawful destruction, loss or alteration of data and documents. Access to personal data 5. For the processing of personal data, the members of the Scientific Council who receive these personal data shall guarantee the level of protection of personal data in accordance with the provisions of the Regulation (EC) No 45/2001 and the Directive 95/46/EC of the European Parliament and of the Council (2). 6. The members of the Scientific Council shall not process any personal data in a way incompatible with the purposes and tasks for which they are transmitted. 7. The members of the Scientific Council shall give due care to the legitimacy, adequacy, relevance, accuracy, necessity and the limitation in time of personal data collected and processed. Information 8. In case access to documents and data or access to personal data may not be granted because of protection of personal data, confidentiality, security or public interest reasons, the European Research Council Executive Agency shall provide the Scientific Council with a written explanation of the reasons why access may not be granted, as well as any information on the topic in question that it considers possible to provide within the provisions of the regulations. ANNEX IV Honoraria and implementation rules for the participation of the ERC Scientific Council members at Scientific Council plenary meetings Honoraria, travel expenses and subsistence expenses for the participation in up to five plenary meetings per year shall be implemented via an ad-hoc appointment-letter according to the following modalities. The Scientific Council plenary meeting is normally of 1,5 days duration. The honoraria of the members of the Scientific Council members shall be EUR 2 000 for full attendance at a plenary meeting of the Scientific Council or EUR 1 000 for partial attendance. The honoraria of Vice-Chairpersons of the Scientific Council shall be EUR 3 500 for full attendance at a plenary meeting of the Scientific Council or EUR 1 750 for partial attendance. The honorarium of the Chairperson of the Scientific Council shall be EUR 5 000 for full attendance at a plenary meeting of the Scientific Council or EUR 2 500 for partial attendance. Payment will be authorised by the Director of the European Research Council Executive Agency or his/her duly authorised deputy on the basis of an attendance list validated by the Chairperson of the Scientific Council and the Director of the European Research Council Executive Agency or their duly authorised deputies. The attendance list will indicate if each members attendance covered the full extent of the meeting (full attendance) or otherwise (partial attendance). (1) Regulation (EC) No 1049/2001 of the European Parliament and of the Council of 30 May 2001 regarding public access to European Parliament, Council and Commission documents, OJ L 145, 31.5.2001, p. 43. (2) OJ L 281, 23.11.1995, p. 31.